Joint Filer Information* JP Acquisition Fund II, L.P. 595 Madison Avenue, Suite 3100 New York, NY 10022 JP Acquisition Fund III, L.P. 595 Madison Avenue, Suite 3100 New York, NY 10022 JPAF Limited Partnership 595 Madison Avenue, Suite 3100 New York, NY 10022 JPAF, Inc. 595 Madison Avenue, Suite 3100 New York, NY 10022	JPAF III LLC 595 Madison Avenue, Suite 3100 New York, NY 10022 Jacobson Partners 595 Madison Avenue, Suite 3100 New York, NY 10022 Michael J. Fuchs 9 West 57th Street New York, NY 10019 HVS Boxers LLC 9 West 57th Street New York, NY 10019	Harrison R. Horan 8523 Country Club Drive Franklin, WI 53132 Geraldine Ann Cachat c/o Jacobson Partners 595 Madison Avenue, Suite 3100 New York, NY 10022 Trust U/A/D 12/21/87 FBO Sara Katherine Jacobson 595 Madison Avenue, Suite 3100 New York, NY 10022 Trust FBO Nicolas Karlson 595 Madison Avenue, Suite 3100
